In a motion for rehearing appellant vigorously insists that his motion for a continuance should have been granted by the trial court and that we erred in not so holding. By one F. E. Fulsom, appellant alleges that he could have proved that shortly after the homicide he "carefully observed the defendant, both his person and his clothing, as to any blood about the defendant or his clothing and that there was none." It is alleged the materiality of this arises from the fact that the proven circumstances of the killing were such that in all probability whoever did the killing would have blood spots on his body or clothing and that deceased, Posey, had *Page 368 
blood specks on himself, thus indicating he himself had murdered his wife and then committed suicide. And further that the state proved the presence of a bloody rag in a pan of water in the room after the killing, which tended to show that appellant had washed blood from his person or clothing. It was perhaps an hour after the killing before Fulsom arrived and saw appellant. It was not contended by the state that there were any evidences of blood on appellant at that time. Appellant testified he had none and it was not denied or attempted to be. It is not alleged in the motion, as it is in the brief, that appellant could have proven by the witness that the clothing bore no evidence of having had blood stains removed from it. Many other persons were around appellant with said witness who appear to have been present at the trial and they are not shown to have been hostile and no satisfactory reason is given for not having used them to prove the same facts to which Fulsom would have sworn. This court will look to the evidence produced on the trial in passing on this bill. Willison v. State, 7 Tex.Crim. App. 400. Branch's P. C., p. 183. Appraising it in the light of the entire record, we do not believe it reasonably probable that the testimony of this witness would have changed the result of the trial. Moreover, it further appears that witness resided in Williamson County. No attachment was asked for. The trial continued for several days. It seems that diligence was lacking in attempting to procure the attendance of the witness.
Appellant's evidence raised the issue of an attack by the deceased, Posey, upon him with an iron bar. Responding to this evidence the court charged in paragraph 19 of his instructions on the presumption arising from the use of a deadly weapon under Art. 1223, P. C., in the following language:
"You are charged that if you believe from the evidence that at the time B. F. Posey, the deceased, was shot by the defendant that the deceased was making or about to make an unlawful or violent attack upon the defendant, J. W. Forrester, or was making or about to make an unlawful or violent attack upon Mrs. Maggie Posey with an iron bar capable of producing death or serious bodily injury, then in that event the law presumes that the deceased intended to kill the defendant, or Mrs. Maggie Posey, or both of them."
It is insisted that he should have made application of this to the facts and that same as given was only an abstract statement of the law. If we comprehend appellant's point, it is that in *Page 369 
immediate connection with said instruction an acquittal should have been authorized if the jury believed that an attack of the above character was made by deceased or if they had a reasonable doubt thereof. The books are full of cases where reversals have been ordered for failure to charge the statute on the presumption arising from the use of a deadly weapon, but we are without precedents to guide us in the determination of the exact question raised by appellant, so far as we have been able to ascertain. The case of Smith v. State, 57 Tex. Crim. 461, is cited by appellant in support of his position. However, the exact point was not under consideration in the Smith case, as is apparent from an analysis of same. No charge of any kind had been given in that case upon the presumption from the use of a deadly weapon and the court contented itself merely with saying that a quoted special charge was in substance Art. 676 (now 1223, P. C.) and should have been given, citing authorities. The authorities cited do not discuss appellant's contention in this case and seem to go no farther than to hold, as many others do, that this article of the statute should have been given in charge. The Smith case has been subsequently followed in Medford v. State, 89 Tex. Crim. 6, and Bankston v. State, 76 Tex.Crim. Rep., without apparently noticing that the special charge requested contained more than the language of the statute and each of these cases merely reaffirmed the doctrine that what is now Art. 1223, P. C., must in such case be given in charge. Other cases recognize that a charge must be given similar to the one in the instant case where the alleged weapon was not per se deadly.
The effect of sustaining appellant's position would be to hold that the right to kill exists if the party slain was using a deadly weapon, irrespective of the slayer's belief that he was in danger of death or serious bodily injury.
Chapter 12 of the Penal Code contains the law of justifiable homicide in Texas. The said Art. 1223 is a part of this chapter. There has been set into this same chapter following Art. 1223, Art. 1226, reading as follows:
"The attack upon the person of an individual in order to justify homicide must be such as produces a reasonable expectation or fear of death or some serious bodily injury."
This article imperatively requires the presence of a reasonable expectation or fear of death in the mind of the slayer before the right to kill exists. Its terms are plain, unequivocal and certain, and in precise opposition to appellant's theory which is only a deduction from the language of Art. 1223. *Page 370 
What place in the law of self-defense does Art. 1223, P. C., occupy? A cardinal principle of the law of self-defense long recognized was expressed by Judge Ector in the following language:
"To justify homicide * * * it is not enough that the party believed himself in danger, unless the facts and circumstances were such that the jury can say he had reasonable grounds for his belief." Blake v. State, 3 Tex.Crim. App. 589.
Speaking of the legal effect of Art. 1223, Judge Davidson says:
"The law provides that under such circumstances the accused will have the right to so believe and as a matter of law the statute fixes the intent upon the party making the assault."
The law of justifiable homicide requires the co-existence of these three things:
(1) An attack or threatened attack with apparent intent to kill or do serious bodily injury as viewed from the defendant's standpoint.
(2) Reasonable grounds for believing that such attack or threatened attack placed the defendant in danger of death or serious bodily injury.
(3) Actual belief in the existence of such danger.
The second is a corrollary of the first.
An attack with a deadly weapon being proven, Art. 1223 forecloses the first two of these issues, but leaves the third open to proof. That is to say neither the court or jury in such case may further speculate upon the intent of the deceased or whether the slayer had reasonable grounds for believing himself in danger of death or serious bodily injury, and can only pass upon the existence of the third issue, finding the defendant not guilty if they believe same existed or have a reasonable doubt thereof. The jury in all homicide cases must find the existence of a fear of death or serious bodily injury before an acquittal is authorized. The defendant might have good grounds for not fearing any harm to himself even though his adversary were attacking with a deadly weapon. Would it be a sound rule to announce that the defendant in such case would have the right to kill without believing himself in danger? We think not.
The charge of the court in the instant case was very comprehensive on self-defense and its paragraphs taken together fully comply substantially with the views herein expressed, and gave the appellant all he was entitled to. *Page 371 
The charge taken as a whole in effect assumed in case of such an attack: (1) An intent to kill by deceased, and (2) that such an attack was reasonable grounds for a fear by appellant of death or serious bodily injury. The third required issue, viz.: a belief or fear of death or serious bodily injury was properly submitted and found by the jury against appellant.
While the court should have so connected paragraphs 18 and 19 in such way that the jury would have understood they were to be considered together, we do not think this omission was such error as justifies a reversal.
Paragraph 19 of the court's charge, first quoted above, is inaccurate, and its form is not commended. Under other facts it would be a charge on the weight of the evidence and the necessary clause "from the manner of its use" was omitted. It was, however, not attacked in these particulars.
Witness Hall, father of Mrs. Posey, stated in the presence of the jury, when asked if he had occasion to observe the conduct of appellant with his daughter, that "things didn't look right to me." This answer was stricken as not responsive. No special charge was asked to disregard this. The court did all he was asked to do to remove its harmful effect, if any it had, and we do not think the matter presents such prejudicial error as would require reversal. Especially is this true in view of appellant's own admission as to his conduct with deceased's wife. The jury having heard appellant admit that he and Mrs. Posey slept alone in a hotel room together all night could not, in our opinion, have gotten badly excited over or been prejudiced by the above statement.
Other questions are presented, which have been carefully examined, and are, in our opinion, without merit. Their importance does not seem to justify extending this opinion by any further discussion.
Believing that we correctly disposed of all legal questions in the original consideration of this case, appellant's motion for rehearing is overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 372